DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 06, 2020 has been entered. Claims 1-3, 5-10, 12-13 and 15 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2008/0033310 A1) (hereinafter – Yu).
Regarding claim 1, Yu discloses A circulatory dynamic measuring apparatus comprising (Abstract):
at least one processor configured to (Para. [0012], “The output signal ports of the cuff pressure sensor and Korotkoff's sound sensor are connected to the microprocessor through the signal conditioning circuit. The ECG electrode is connected to the microprocessor via an ECG circuit, and the microprocessor has a printing output and/or data display equipment.”):
acquire an electrocardiogram of a subject (FIG. 1);
acquire a pulse wave of an upper arm of the subject (Para. [0054], “Wrapping the cuff around a subject's upper arm, obtaining a mean blood pressure value BP.sub.0 by an oscillometric or an auscultatory method, and measuring the corresponding pulse wave transit time value PWTT.sub.0 simultaneously.”);
calculate information that relates to a cardiac function of the subject, and that is based on a pulse wave transmit time obtained from the electrocardiogram and the pulse wave (FIG. 1); and
calculate the pulse wave transmit time based on: a time period from an R wave in the electrocardiogram to a start of rising of an aortic root blood pressure, and a time period for the pulse wave to reach the upper arm from the subject's heart through an artery (FIG. 1 and para. [0025], “in a series of times when the artery opens, the interval T.sub.1 from the first Korotkoff's sound to the R wave in the electrocardiogram is the longest, while the intervals T.sub.2, T.sub.3 . . . from the subsequent Korotkoff's sounds to the R wave in the electrocardiogram, are shorter and shorter respectively, and the shortest one appears at the time of the last Korotkoff's sound. Referring to FIG. 2, if the rising point of the pulse wave inside the cuff is used for the reference point, then Korotkoff's sound delay time T.sub.K can also be defined as the interval from the rising point of the pulse wave inside the cuff to the appearance of the Korotkoff's sound. Similarly, as the cuff pressure P decreases, Korotkoff's sound delay times T.sub.1, T.sub.2, T.sub.3 . . . with each heartbeat cycle becoming shorter and shorter.”),
wherein the calculator is configured to calculate the information that relates to the heart cardiac function of the subject by calculating a change over time in the pulse wave transmit time, with respect to the pulse wave transmit time calculated from the pulse wave at a predetermined timing (Para. [0015], “In the equation, BP is the arterial blood pressure, PWTT is the pulse wave transit time corresponding to the BP, and the parameters a and b are the regress coefficients. After individualized rectification of the parameters a and b, based on the continuous measurement of pulse wave transit time and using the above equation, we can estimate the continuous change of the individual blood pressure for a given subject, characterized in that the individualized rectifying method for b is:”).
Regarding claim 2, Yu discloses The circulatory dynamic measuring apparatus according to claim 1, wherein the processor is configured to acquire the pulse wave which is superimposed on a cuff internal pressure of a cuff attached to the upper arm of the subject, in a state where a pressure that is equal to or higher than an atmospheric pressure is applied to the upper arm by the cuff (Para. [0054], “Wrapping the cuff around a subject's upper arm, obtaining a mean blood pressure value BP.sub.0 by an oscillometric or an auscultatory method, and measuring the corresponding pulse wave transit time value PWTT.sub.0 simultaneously.”).
Regarding claim 3, Yu discloses The circulatory dynamic measuring apparatus according to claim 2, wherein the processor is configured to acquire the pulse wave during a process of changing a cuff pressure which is applied to the upper arm by the cuff attached to the upper arm of the subject, in order to measure a blood pressure (Para. [0054], “Wrapping the cuff around a subject's upper arm, obtaining a mean blood pressure value BP.sub.0 by an oscillometric or an auscultatory method, and measuring the corresponding pulse wave transit time value PWTT.sub.0 simultaneously.”).
Regarding claim 5, Yu discloses The circulatory dynamic measuring apparatus according to claim 1, wherein the processor is further configured to produce a display image on a display in which an acquisition time when the electrocardiogram and the pulse wave are acquired is displayed together with the information that relates to the cardiac function of the subject, and that is based on the pulse wave transit time obtained from the electrocardiogram and the pulse wave that are acquired at the acquisition time (FIG. 1).
Regarding claim 6, Yu discloses The circulatory dynamic measuring apparatus according to claim 5, wherein the controller is configured to produce the display image in which the information that relates to the cardiac function of the subject is displayed in a form of a two-dimensional graph in which the acquisition time is set as an abscissa, and the information that relates to the cardiac function of the subject, and that is based on the pulse wave transit time obtained from the electrocardiogram and the pulse wave that are acquired at the acquisition time of the abscissa is set as an ordinate (FIG. 1).
Regarding claim 7, Yu discloses The circulatory dynamic measuring apparatus according to claim 5, wherein the processor is configured to: further calculate a blood pressure based on the pulse wave (Para. [0054], “Wrapping the cuff around a subject's upper arm, obtaining a mean blood pressure value BP.sub.0 by an oscillometric or an auscultatory method, and measuring the corresponding pulse wave transit time value PWTT.sub.0 simultaneously.”), and
produce the display image in which the blood pressure and the information that relates to the cardiac function of the subject are displayed in correlation with each other (FIG. 1).
Regarding claim 8, Yu discloses The circulatory dynamic measuring apparatus according to claim 1, further comprising: a display configured to output the information that relates to the cardiac function of the subject (FIG. 1).
Regarding claim 9, Yu discloses The circulatory dynamic measuring apparatus according to claim 5, further comprising: the display configured to output the display image (FIG. 1).
Regarding claim 10, Yu discloses A circulatory dynamic measuring method comprising (Abstract):
Acquiring an electrocardiogram of a subject (FIG. 1);
Acquiring a pulse wave of a subject (Para. [0054], “Wrapping the cuff around a subject's upper arm, obtaining a mean blood pressure value BP.sub.0 by an oscillometric or an auscultatory method, and measuring the corresponding pulse wave transit time value PWTT.sub.0 simultaneously.”);
Calculating information that relates to a cardiac function of the subject, and that is based on a pulse wave transit time obtained from the electrocardiogram and the pulse wave which are acquired (FIG. 1); and
calculating the pulse wave transmit time based on: a time period from an R wave in the electrocardiogram to a start of rising of an aortic root blood pressure, and a time period for the pulse wave to reach the upper arm from the subject's heart through an artery (FIG. 1 and para. [0025], “in a series of times when the artery opens, the interval T.sub.1 from the first Korotkoff's sound to the R wave in the electrocardiogram is the longest, while the intervals T.sub.2, T.sub.3 . . . from the subsequent Korotkoff's sounds to the R wave in the electrocardiogram, are shorter and shorter respectively, and the shortest one appears at the time of the last Korotkoff's sound. Referring to FIG. 2, if the rising point of the pulse wave inside the cuff is used for the reference point, then Korotkoff's sound delay time T.sub.K 
wherein calculating the information that relates to the heart cardiac function of the subject comprises calculating a change over time in the pulse wave transmit time, with respect to the pulse wave transmit time calculated from the pulse wave at a predetermined timing (Para. [0015], “In the equation, BP is the arterial blood pressure, PWTT is the pulse wave transit time corresponding to the BP, and the parameters a and b are the regress coefficients. After individualized rectification of the parameters a and b, based on the continuous measurement of pulse wave transit time and using the above equation, we can estimate the continuous change of the individual blood pressure for a given subject, characterized in that the individualized rectifying method for b is:”).
Regarding claim 12, Yu discloses A non-transitory computer-readable recording medium in which a program causing a computer to execute the circulatory dynamic measuring method according to claim 10 is recorded (Para. [0012], “The output signal ports of the cuff pressure sensor and Korotkoff's sound sensor are connected to the microprocessor through the signal conditioning circuit. The ECG electrode is connected to the microprocessor via an ECG circuit, and the microprocessor has a printing output and/or data display equipment.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2008/0033310 A1) (hereinafter – Yu) in view of Ogura et al. (US 20020026120 A1) (hereinafter – Ogura).

Regarding claim 13, Yu discloses A circulatory dynamic measuring method comprising (Abstract):
Acquiring an electrocardiogram of a subject (FIG. 1);
Acquiring a first pulse wave in a first portion of the subject (Para. [0054], “Wrapping the cuff around a subject's upper arm, obtaining a mean blood pressure value BP.sub.0 by an oscillometric or an auscultatory method, and measuring the corresponding pulse wave transit time value PWTT.sub.0 simultaneously.”);
Calculating a first pulse wave transit time from the electrocardiogram and the first pulse wave which are acquired (FIG. 1); and
wherein: calculating the first pulse wave transmit time is based on: a time period from an R wave in the electrocardiogram to a start of rising of an aortic root blood pressure, and a time period for the pulse wave to reach the upper arm from the subject's heart through an artery (FIG. 1 and para. [0025], “in a series of times when the artery opens, the interval T.sub.1 from the first Korotkoff's sound to the R wave in the electrocardiogram is the longest, while the intervals T.sub.2, T.sub.3 . . . from the subsequent Korotkoff's sounds to the R wave in the electrocardiogram, are shorter and shorter respectively, and the shortest one appears at the time of the last Korotkoff's sound. Referring to FIG. 2, if the rising point of the pulse wave inside the cuff is used for the reference point, then Korotkoff's sound delay time T.sub.K can also be defined as the interval from the rising point of the pulse wave inside the cuff to the appearance of the Korotkoff's sound. Similarly, as the cuff pressure P decreases, Korotkoff's sound delay times T.sub.1, T.sub.2, T.sub.3 . . . with each heartbeat cycle becoming shorter and shorter.”).
Yu fails to disclose Acquiring a second pulse wave in a second portion of the subject, the second portion being different from the first portion;
Calculating a second pulse wave transit time from the electrocardiogram and the second pulse wave which are acquired,
However, Ogura teaches acquiring a second pulse wave in a second portion of the subject, the second portion being different from the first portion (Para. [0055], “based on a second pulse wave detected by a left second pulse-wave sensor worn on a portion of the left inferior limb that is located on an upstream side of the cuff 40 wound around the left ankle 16, i.e., on a proximal side of the cuff 40”); and calculating a second pulse wave transit time from the electrocardiogram and the second pulse wave which are acquired (Para. [0055] “that is, a time difference between a time point at which the ECG 72 detects the R wave of each heartbeat-synchronous pulse of the ECG waveform, and a time point at which the filter circuit 50 detects the rising point (i.e., the lowest point) of a corresponding heartbeat-synchronous pulse of the posterior-tibial-artery pulse wave.”).

Regarding claim 15, Yu discloses A non-transitory computer-readable recording medium in which a program causing a computer to execute the circulatory dynamic measuring method according to claim 13 is recorded (Para. [0012], “The output signal ports of the cuff pressure sensor and Korotkoff's sound sensor are connected to the microprocessor through the signal conditioning circuit. The ECG electrode is connected to the microprocessor via an ECG circuit, and the microprocessor has a printing output and/or data display equipment.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DEVIN B HENSON/Primary Examiner, Art Unit 3791